Relator, as a taxpayer of the city of Cleveland, filed a petition in mandamus in this court praying that the civil service commission of that city be compelled to hold promotional examinations to fill vacancies in certain positions in the police department, in accordance with Section 486-15a, General Code. Issues were joined by answers and a reply. Depositions were taken on behalf of respondents and relator. It was later stipulated by counsel that after *Page 416 
the depositions were taken promotional examinations were held and the civil service commission certified to the director of public safety names from eligible lists for the positions.
This court will take into consideration the facts and conditions existing at the time it determines whether to issue a peremptory writ of mandamus. State, ex rel. Apple, v. Penceet al., Bd. of Edn. of Shelby County School District, 137 Ohio St. 569,  31 N.E.2d 841.
The facts before the court establish that the legal questions involved have become moot and a writ is therefore denied, at costs of relator. Miner v. Witt, Clerk, 82 Ohio St. 237,92 N.E. 21; State, ex rel. Fish, v. Industrial Commission,123 Ohio St. 678, 177 N.E. 766; 11 Ohio Jurisprudence, 762, Section 111.
Writ denied.
WEYGANDT, C.J., TURNER, WILLIAMS, MATTHIAS, HART and ZIMMERMAN, JJ., concur.
  BETTMAN, J., not participating. *Page 417